DETAILED ACTION
This action is responsive to claims filed 19 January 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1-20 were pending in the previous Office action mailed 19 October 2020.
Claim 8 has been canceled and claims 1 and 16-20 have been amended.
Claims 1-7 and 9-20 remain pending for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Edmondson (Reg. No. 35,126) on 22 February 2021.

The application has been amended as follows: 

1. (Currently Amended) A base station device, comprising: 
circuitry configured to 
determine that a sub carrier interval and a symbol length used for communication with a terminal device are insufficient, and 
in response to a determination that the sub carrier interval and the symbol length used for the communication with the terminal device are insufficient, 
variably set the sub carrier interval and the symbol length used for the communication with the terminal device and notify the terminal device of information for switching a parameter set indicating the sub carrier interval and the symbol length, the symbol length being variably set by selecting the parameter set from a plurality of parameter sets indicating different numbers of symbols, and
determine a time at which the switching will take place, wherein the information for switching includes an indication of a time period from notification of the information for switching to the time at which the switching will take place,
wherein the information for switching is included in radio resource control (RRC) signaling and transmitted.  



3. (Original) The base station device according to claim 2, wherein the information for switching includes information indicating switching of an association between the parameter set and the resource to which the parameter set is set.

4. (Previously Presented) The base station device according to claim 2, wherein the information for switching includes information indicating a resource used for the communication with the terminal device.

5. (Original) The base station device according to claim 1, wherein the information for switching includes information indicating the parameter set of a switching destination.

6. (Previously Presented) The base station device according to claim 5, wherein the information for switching includes information indicating a plurality of the parameter sets of a switching physical downlink control channel (PDCCH) or enhanced physical downlink control channel (EPDCCH) candidate.

7. (Original) The base station device according to claim 1, wherein the information for switching includes information indicating whether or not the switching is executed.

8. (Canceled).

9. (Previously Presented) The base station device according to claim 1, wherein the circuitry is configured to explicitly transmit the information for switching.

10. (Previously Presented) The base station device according to claim 1, wherein the circuitry is configured to implicitly transmit the information for switching.

11. (Previously Presented) The base station device according to claim 10, wherein the circuitry is configured to perform encoding using identification information corresponding to the information for switching among a plurality of pieces of identification information corresponding to identification information specific to the terminal device.

12. (Previously Presented) The base station device according to claim 1, wherein the circuitry is configured to restrict whether or not the switching is performed for each parameter set in accordance with a capability of the terminal device.

13. (Previously Presented) The base station device according to claim 1, wherein the information for switching is included in a downlink control information (DCI) and transmitted.

14. (Canceled)

15. (Original) The base station device according to claim 1, wherein the information for switching is included in system information and transmitted.

16. (Currently Amended) A terminal device, comprising: 
circuitry configured to 
in a case in which a sub carrier inters al and a symbol length used for communication with a base station are insufficient, receive, from the base station, a resource in which the sub carrier interval and the symbol length are variably set on a basis of information notified of to switch a parameter set indicating the sub carrier interval and the symbol length, the symbol length being variably set by selecting the parameter set from a plurality of parameter sets indicating different numbers of symbols, 
wherein the resource includes an indication of a time period from notification of the resource to a time at which switching of the parameter set will take place, and
wherein the information for switching is included in radio resource control (RRC) signaling and transmitted.

17. (Currently Amended) A method, comprising: 
determining, by a processor, that a sub carrier interval and a symbol length used for communication with a terminal device are insufficient, and 
in response to a determination that the sub carrier interval and the symbol length used for the communication with the terminal device are insufficient, 
, and
determining a time at which the switching will take place, wherein the information for switching includes an indication of a time period from notification of the information for switching to the time at which the switching will take place,
wherein the information for switching is included in radio resource control (RRC) signaling and transmitted.  

18. (Currently Amended) A method, comprising: 
in a case in which a sub carrier interval and a symbol length used for communication with a base station are insufficient, receiving from the base station, by a processor, a resource in which the sub carrier interval and the symbol length are variably set on a basis of information notified of to switch a parameter set indicating the sub carrier interval and the symbol length, the symbol length being variably set by selecting the parameter set from a plurality of parameter sets indicating different numbers of symbols, 
wherein the resource includes an indication of a time period from notification of the resource to a time at which switching of the parameter set will take place, and
wherein the information for switching is included in radio resource control (RRC) signaling and transmitted.

19. (Currently Amended) A non-transitory, computer-readable storage medium having a program stored therein, the program causing a computer to determine that a sub carrier interval and a symbol length used for communication with a terminal device are insufficient, and 
in response to a determination that the sub carrier interval and the symbol length used for the communication with the terminal device are insufficient, 
variably set the sub carrier interval and the symbol length used for the communication with the terminal device and notify the terminal device of information for switching a parameter set indicating the sub carrier interval and the symbol length, the symbol length being variably set by selecting the parameter set from a plurality of parameter sets indicating different numbers of symbols, and
determine a time at which the switching will take place, wherein the information for switching includes an indication of a time period from notification of the information for switching to the time at which the switching will take place,
wherein the information for switching is included in radio resource control (RRC) signaling and transmitted.

20. (Currently Amended) A non-transitory, computer-readable storage medium having a program stored therein, the program causing a computer to in a case in which a sub carrier interval and a symbol length used for communication with a base station are insufficient, receive, from the base station, a resource in which the sub carrier interval and the symbol 
wherein the resource includes an indication of a time period from notification of the resource to a time at which switching of the parameter set will take place, and 
wherein the information for switching is included in radio resource control (RRC) signaling and transmitted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of limitations of at least any of independent claims 1 and 16-20. While Cheng et al. (US 10,554,321) and Zhang et al. (US 10,860,864), in reasonable combination, may disclose matter within the scope of former claims 1 and 8, and Cheng-Zhang and Anderson et al. (US 8,929,319) may disclose matter within the scope of former claim 14, but the combination of Cheng, Zhang and Anderson for disclosing the ordered combination of limitations from former claims 1, 8 and 14 is not reasonable. Specifically, for rejecting claim 1, Cheng, at Fig. 11 and associated description, is relied on as modified by Zhang, but for claim 8, Cheng at Figs. 8 and 9 and associated description are primarily relied on. While that combination may have been reasonable for disclosing matter within the scope of former claim 8, Anderson had to be relied on to disclose the matter of former claim 14. Thus, the motivation one would have had to use Anderson to modify Cheng-Zhang as relied on for rejecting former claim 1 is not valid for using Anderson to modify Cheng-Zhang as relied on for rejecting former claim 8. No other motivation appears to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Thomas R Cairns/             Examiner, Art Unit 2468